            Case 3:20-cv-01080-JCH Document 13 Filed 08/24/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT



 JONATHAN MICHEL et al.,


                                 Plaintiff,         Case No. 3:20-cv-01080-JCH
 v.

 YALE UNIVERSITY,
                                                    AUGUST 24, 2020
                                 Defendants.




                            CORPORATE DISCLOSURE STATEMENT

         Pursuant to its obligations under Fed. R. Civ. P. 7.1, Defendant Yale University states that

it is not a stock corporation and no publicly held company owns any shares of the defendant.


                                                      Respectfully submitted,

                                                      /s/ Jonathan M. Freiman
                                                      Jonathan M. Freiman (ct24248)
                                                      Kim E. Rinehart (ct24427)
                                                      Benjamin M. Daniels (ct29713)
                                                      WIGGIN AND DANA LLP
                                                      One Century Tower
                                                      265 Church Street
                                                      PO Box 1832
                                                      New Haven, CT 06508-1832
                                                      jfreiman@wiggin.com
                                                      krinehart@wiggin.com
                                                      bdaniels@wiggin.com
                                                      Tel.: (203) 498-4400
                                                      Fax: (203) 782-2889

490\291\4852-8936-3657.v1
